Citation Nr: 1041738	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-00 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for chronic obstructive pulmonary 
disorder (COPD).

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for a skin disorder to include as 
due to chemical and herbicide exposure.

3.  Whether new and material evidence has been received to reopen 
a claim of service connection for posttraumatic stress disorder 
(PTSD).

4.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied reopening claims of service connection for 
COPD, a skin disability, and PTSD.  The Veteran testified at a 
Board hearing at the RO in July 2010 before the undersigned 
Acting Veterans Law Judge.  A copy of the transcript of that 
hearing has been associated with the record on appeal.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A September 1995 RO rating decision denied service connection 
for COPD, a skin disability, and PTSD; the Veteran did not file a 
timely notice of disagreement regarding that decision.

2.  Evidence that relates to an unestablished fact necessary to 
substantiate the claim and that raises a reasonable possibility 
of substantiating the claim of service connection for COPD has 
not been received since the September 1995 rating decision.

3.  Evidence that relates to an unestablished fact necessary to 
substantiate the claim and that raises a reasonable possibility 
of substantiating the claim of service connection for a skin 
disability has not been received since the September 1995 rating 
decision.

4.  Evidence that relates to an unestablished fact necessary to 
substantiate the claim and that raises a reasonable possibility 
of substantiating the claim of service connection for PTSD has 
been received since the September 1995 rating decision.


CONCLUSIONS OF LAW

1.  The September 1995 rating decision denying service connection 
for a left ankle disability became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); 
currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2010).

2.  New and material evidence has not been received since the 
September 1995 denial of service connection for COPD; therefore, 
the claim is not reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2010).

3.   New and material evidence has not been received since the 
September 1995 denial of service connection for a skin 
disability; therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303 (2010).

4.  New and material evidence has been received since the 
September 1995 denial of service connection for PTSD; therefore, 
the claim is reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant, and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated July 2007 and 
September 2007 the Veteran was informed of the information and 
evidence necessary to warrant entitlement to the benefits sought 
on appeal.  The Veteran was also advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence.  
See Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits.  The VCAA letter to the Veteran was provided in 
September 2007 prior to the initial unfavorable decision in 
January 2008.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, 
in the context of a claim to reopen, the VCAA notice should 
address the bases for the denial in the prior decision and 
describe what material evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  In the present case, the Board observes that in 
compliance with the directives of the Court, the RO furnished the 
Veteran with an adequate notice letter in February 2006.  It set 
forth the criteria for entitlement to the benefits sought by the 
Veteran, and included discussion of new and material evidence so 
as to comply with the Kent requirements.  The Board finds that 
the September 2007 notice constituted adequate VCAA notice to the 
Veteran. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Regarding the issues of reopening service connection for COPD and 
a skin disorder, where there is no reopening, a VA medical 
examination is not necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Moreover, the statutory duty to assist the Veteran does 
not arise if the Veteran has not presented new and material 
evidence to reopen his claim.  Anderson v. Brown,        9 Vet. 
App. 542, 546 (1996).  With regards to the issue of PTSD, the 
Board has reopened and remanded the issue below for further 
development including a VA examination.  For all the foregoing 
reasons, the Board concludes that VA's duties to the claimant 
have been fulfilled with respect to the issue on appeal.

Reopening Previously Denied Claims

The Veteran's claims to reopen involve underlying claims of 
service connection for COPD, a skin disorder, and PTSD.  
Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from a disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d).

A review of the record shows that claims for service connection 
for COPD, a skin disorder, and PTSD were originally denied in 
September 1995.  The Veteran was informed of the decision in a 
September 1995 notification letter.  Because the Veteran did not 
file a notice of disagreement regarding the September 1995 
decision within one year from the date of the notification of the 
rating decision to appeal the denial of the claim, that decision 
became  final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1995); currently, 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010).

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When an appellant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after the 
last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied claim, it 
must be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material 
evidence" could be "some new evidence [that] may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or disability, 
even where it will not eventually convince the Board to alter its 
rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. 
Cir. 1998).  If it is determined that new and material evidence 
has been received, the claim must be reopened and VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.

A request to reopen the Veteran's claims was received in February 
2007.  The RO denied reopening the issues.  The present appeal 
ensued.  

COPD 

With regards to the Veteran's claim to reopen service connection 
for COPD, the Board finds that new and material evidence has not 
been received.  The RO previously denied the Veteran's service 
connection claim in September 1995 due to the fact that the 
condition was not a condition for which presumptive service 
connection may be granted due to herbicide exposure.  The Veteran 
currently claims that his COPD should be due to herbicides as 
well as chemical exposure.  

The Board finds that new and material evidence is required to 
reopen the claim as the Veteran is seeking service connection for 
the same disability but under a different theory of entitlement.  
The fact that the Veteran now alleges that his COPD is the result 
of exposure to chemicals in service does not constitute a new 
basis or a new diagnosis.  Rather it is a new theory for the same 
disability and requires new and material evidence.  See Velez v. 
Shinseki, 23 Vet. App. 199 (2009); see also Roebuck v. Nicholson, 
20 Vet. App. 307 (2006); Bingham v. Nicholson, 421 F.3d 1346 
(Fed. Cir. 2005); Compare Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  As there is evidence of a prior final denial of 
service connection, new and material evidence is required to 
reopen the claim.
 
The Veteran submitted personal testimony before the Board at a 
July 2010 hearing and submitted VA treatment records in an 
attempt to reopen service connection for COPD.  The VA treatment 
records solely address the Veteran's current disability level and 
do not indicate any relationship between service and COPD and do 
not provide any other possible etiology for the Veteran's COPD.  
The Veteran's testimony states that he refilled flame throwers 
and was trained to handle mustard gas.  He also used multiple 
solvents to clean the machines in the maintenance unit.  He 
stated his contention that his COPD is a result of this chemical 
exposure.

The Board notes that this testimony is new as it was not 
previously submitted to decisionmakers.  The evidence however is 
not material because it does not raise the possibility of 
substantiating the claim.  Rather, the Veteran's testimony notes 
an onset of symptoms during the 1980s, over ten years after 
separation from service.  The regulations provide no link between 
COPD and chemical exposure.  The Veteran has submitted no 
evidence relating his COPD to service or to chemical exposure.  

The VA treatment records are also considered new, but are not 
material.  The records do not raise a reasonable possibility of 
substantiating the claim.  Rather the VA treatment records show 
that the Veteran was a chronic tobacco smoker through January 
2006.  Neither the VA treatment records nor the Veteran's 
testimony provide evidence showing a disability that falls under 
the regulatory presumption for exposure to herbicides.  

As the new evidence does not raise a reasonable possibility of 
substantiating the claim, the Board finds that the evidence is 
not new and material, and the claim of service connection for 
COPD is not reopened.  



Skin Disorder 

With regards to the Veteran's claim to reopen service connection 
for a skin disorder, the Board again finds that new and material 
evidence has not been received.  As with the issue of COPD above, 
the RO previously denied the Veteran's claim in September 1995 
due to the fact that the condition was not a condition for which 
presumptive service connection may be granted due to herbicide 
exposure.  The Veteran now contends that his skin disability 
should be directly service connected or service connected due to 
herbicide exposure.  The Board again finds that new and material 
evidence is required to reopen the claim as the Veteran is 
seeking service connection for the same disability but under a 
different theory of entitlement.  See Velez, 23 Vet. App. 199; 
see also Roebuck,     20 Vet. App. 307; Bingham, 421 F.3d 1346; 
Compare Boggs, 520 F.3d 1330.  As there is evidence of a prior 
final denial of service connection, new and material evidence is 
required to reopen the claim.

The Veteran submitted personal testimony provided in a July 2010 
hearing before the Board and additional VA treatment records.  
The testimony is new as it asserts the onset of a skin disability 
in 1969.  The Veteran's previous histories noted onset of a skin 
disability in 1971.  The testimony however fails to relate to an 
unestablished fact necessary to substantiate the claim.  In his 
testimony, the Veteran testified that he first noticed a skin 
disability in 1969, one year after his separation from service.  
Therefore, the testimony shows neither a disability incurred 
during service nor a disability subject to the regulatory 
presumptions for herbicide exposure.  

Additionally, the VA treatment records have not been previously 
considered by VA and are therefore considered new.  The evidence 
however is not material.  It fails to show a diagnosed disability 
that falls under the regulatory presumptions.  It also does not 
indicate any skin disability during service or any relationship 
between service and the Veteran's current skin disability.  The 
treatment records also fail to show a diagnosed disability 
subject to the regulatory presumptions for herbicide exposure.

As the evidence does not raise a reasonable possibility of 
substantiating the claim, the Board finds that the evidence is 
not material and reopening the claim of service connection for a 
skin disability is not warranted.  

PTSD

With regards to the Veteran's claim to reopen service connection 
for PTSD, the Board finds that the Veteran has submitted new and 
material evidence.  The Veteran testified at a July 2010 hearing 
before the Board that he traveled between Saigon, Bien Hoa, and 
Long Bien in his capacity as a chemical man and maintenance 
repairman.  The Veteran testified that he recalled an incident in 
Saigon where a sniper hit a guy next to the Veteran.  The Veteran 
also testified being at Bien Hoa during the time that the base 
was being bombed.  In support of this statement he submitted 
evidence from the Office of Air Force History entitled "Air Base 
Defense in the Republic of Vietnam 1961-1973."  This excerpt 
shows several attacks on Bien Hoa during the period of time that 
the Veteran served in Vietnam.  

This evidence was not previously submitted to agency decision 
makers.  It relates to an unestablished fact necessary to 
substantiate the claim, specifically that the Veteran possibly 
experienced fear of hostile military force.  The evidence is 
neither cumulative nor redundant of the evidence of record at the 
time of the September 1995 denial of the claim and raises a 
reasonable possibility of substantiating the claim.  Based on the 
evidence of record, the Board finds that new and material 
evidence has been received to reopen a claim of service 
connection for PTSD.  


ORDER

As new and material evidence has not been received, service 
connection for COPD is not reopened.

As new and material evidence has not been received, service 
connection for a skin disorder is not reopened.


New and material evidence having been received regarding PTSD, 
service connection for PTSD is reopened, subject to the remand 
below.


REMAND

Upon preliminary review, the Board finds that further development 
is necessary before a decision on the merits may be made 
regarding service connection for PTSD.  The Veteran was not 
afforded a VA examination regarding his psychiatric disabilities.  
The RO determined that the Veteran did not provide enough 
information about his claimed stressors to attempt any 
verification; however, VA has recently revised the regulations 
regarding stressor verification.  Under the new regulation, if a 
stressor claimed by a veteran is related to the veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the veteran's symptoms are 
related to the claimed stressor, provided that the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, then the requirement for corroborating 
the stressor is eliminated.  38 C.F.R. § 3.304(f) (a) (as amended 
75 Fed. Reg. 39843 (effective July 12, 2010)).

In this case, the Veteran was diagnosed with PTSD in August 1994.  
Additionally, he has been diagnosed with bipolar disorder.  He 
received the Vietnam Service Medal as indicated on his DD Form - 
214.  The record also contains a statement from the Veteran 
describing several claimed stressors.  The Veteran specifically 
recalled an incident in Saigon where a sniper hit a guy next to 
the Veteran.  The Veteran also testified being at Bien Hoa during 
the time that the base was being bombed.  Under the new 
regulations, the Board finds that verification is not required 
regarding this reported stressor.  

Based on the information above, the Board finds that a VA 
examination is required to confirm a diagnosis of PTSD and to 
determine whether the Veteran's current psychiatric disabilities 
are related to his active service.  The examiner should 
specifically address whether any diagnosis of PTSD is due to fear 
of hostile military or terrorist activity and whether the claimed 
stressors are adequate to support a diagnosis of PTSD, and in 
fact did lead to the Veteran's PTSD.

Accordingly, the issue of service connection for PTSD is REMANDED 
for the following action:

1. The Veteran should then be scheduled for a 
VA PTSD examination to ascertain the nature 
and etiology of any current psychiatric 
disability, to specifically include PTSD.  
The examiner should review the relevant 
documents in the claims file.  Any tests 
deemed medically advisable should be 
accomplished.  The examiner should list all 
current psychiatric disabilities and clearly 
address the following:

a.)  As to any current diagnosis of PTSD, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 50 
percent or higher degree of probability) that 
the Veteran's claimed stressors are adequate 
to support a diagnosis of PTSD, and whether 
the Veteran's PTSD is related to the claimed 
stressors.  In addition, the examiner should 
please specifically state whether or not the 
underlying stressor is related to the 
Veteran's fear of hostile military or 
terrorist activity.

b.)  As to any psychological diagnosis other 
than PTSD, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or higher degree 
of probability) that the Veteran's 
psychological disability is causally or 
etiologically related to the Veteran's active 
service.

A complete rationale should be provided for 
any opinion offered.

2.  After completion of the above and any 
other development the RO/AMC should deem 
necessary, the RO/AMC should review the 
expanded record and determine if service 
connection is warranted for an acquired 
psychiatric disability, to include PTSD.  If 
the claim remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


